DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (5,427,195), Fujimoto et al. (4,982,799), and Lykken et al. (6,213,490).
For claims 1, 11 and 17, Paul discloses a vehicle control system comprising: a frame structure; a front section coupled to the frame structure and to a front plurality of wheels supported for movement on a front axle; a rear articulation section coupled to the frame structure and to a rear plurality of wheels supported for movement on a rear axle, wherein the rear articulation section is pivotally coupled to the front section via an articulation joint and arranged opposite the front section along a vehicle axis (Fig. 1, 2, 4, col. 6, lines 20-40); and 
a control system coupled to the frame structure that includes a mode selector configured to provide input indicative of a mode selected by an operator in use of the vehicle and a controller communicatively coupled to the mode selector (Col. 12, lines 6-18, 26-34, 56-65, where the operator can select a mode using electrical switches where control blocks controls the modes of operation based on the selected mode), 
wherein the controller receives the input provided by the mode selector (Fig. 3, col. 8, lines 1-14, where the logic block controls the steering operation modes based on the mode selections) and 
to selectively enable an operator to steer the front plurality of wheels and the rear plurality of wheels independently of one another based on the input to facilitate positioning of an implement attachment interface of the vehicle relative to a work implement in use of the vehicle (Fig. 4-6, col. 3, lines 31-47, col. 4, lines 7-34, col. 13, lines 31-44, where 3 steering modes are provided and individual or combination of the modes can be selected and operated automatically or by the operator).
Paul discloses the vehicle operations are controlled remotely from the cab through electrical wires and that the steering modes maybe automatically combined (Col. 12, lines 1-18, 56-65, col. 17, lines 22-38), but does not specifically disclose the controller includes memory having instructions stored that are executable by a processor to cause the processor to receive the input by the mode selector and to enable to selective operations. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention the control system of the vehicle of Paul may be controlled by controller which includes memory having instructions stored to control the vehicle operations based on computer logics and commands. Even so, Fujimoto in the same field of the art discloses the vehicle steering control system includes instruction logics being executed by computer processor for selecting the modes of steering (Fig. 9, col. 7, lines 50-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Paul and Fujimoto to control and operate the steering of the vehicle and selecting the steering modes of the vehicle using controller having memory with instructions executable by the processor to computerize the vehicle operations that would improve the accuracy and performance of the vehicle system.
Paul further discloses the vehicle having the front plurality of wheels and the articulation joint independently steerable having their corresponding steerable angle ranges and limits based on the vehicle configurations (Fig. 2, 8-10, as shown the steering angle ranges available for the front steering wheel and the front vehicle section relative to the rear steering wheels based on the articulation angle range), but does not specifically disclose when independent steering of the front plurality of wheels and the rear plurality of wheels is enabled, steering of the front plurality of wheels is limited relative to the rear plurality of wheels to achieve a fine steering adjustment of the front plurality of wheels and a coarse steering adjustment of the rear plurality of wheels which is less limited than the fine steering adjustment of the front plurality of wheels. However, it would have been obvious for one of ordinary skill in the art to recognize that the range of steerable angles available for the plurality of front wheels and for the rear plurality of wheels are based on the structure, arrangement, and design relate to the components and frames of the particular vehicle having the same or similar configuration. Depending on the need and design of the type of articulated vehicle, it would have been an obvious design choice to have the plurality of front wheels and/or articulated joint with different or same range of steerable angle. It is further note that the different combination of choices between the steerable angles of the front plurality of wheels and angles relative to the rear plurality of wheels are finite and that it would have been obvious to try and employ a design that is most or more desirable for the purpose of the vehicle. Even so, Lykken in the same field of the art discloses a vehicle with the similar configuration where steering of the front plurality of wheels is limited relative to the rear plurality of wheels to achieve a fine steering adjustment of the front plurality of wheels and a coarse steering adjustment of the rear plurality of wheels which is less limited than the fine steering adjustment of the front plurality of wheels (Fig. 1, 3, col. 3, lines 36-51, where the steering of the front plurality of wheels is limited relative to the rear plurality of wheels having a more fine steering adjustment of the front plurality of wheels and the steering adjustment of the rear plurality of wheels are less limited having a larger and more coarse range of steering adjustment). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Paul and Lykken to configure the vehicle having the steering of the front plurality of wheels is limited relative to the rear plurality of wheels to achieve a fine steering adjustment of the front plurality of wheels and a coarse steering adjustment of the rear plurality of wheels which is less limited than the fine steering adjustment of the front plurality of wheels to operate the vehicle in accordance to the limitations of the steering available to the vehicle to smoothly traverse the targeted paths.

For claim 2, Paul discloses the mode selector is configured to provide input indicative of a reverse mode selected by an operator in use of the vehicle, and wherein the instructions stored in the memory are executable by the processor to cause the processor to receive the input provided by the mode selector (as discussed in claim 1 above) and to selectively enable an operator to steer the front plurality of wheels and the rear plurality of wheels independently of one another based on the input in the reverse mode (Col. 3, lines 31-47, col. 4, lines 7-34, where the front and rear steering can be operated with or without individual or independent control, col. 8, lines 1-28, where the vehicle maybe selected to operate in reverse mode along with the various steering modes).

For claim 3, Paul discloses the mode selector is configured to provide input indicative of one of a plurality of reverse modes selected by an operator in use of the vehicle, and wherein the instructions stored in the memory are executable by the processor to cause the processor to receive the input provided by the mode selector (as discussed in claim 1 above and col. 3, lines 31-47, col. 8, lines 1-28, where the various modes of steering may be selected and performed during reverse operation), and to selectively enable an operator to steer the front plurality of wheels and the rear plurality of wheels independently of another based on the input in a default reverse mode of the plurality of reverse modes (Col. 3, lines 31-47, col. 4, lines 7-34, where the front and rear steering can be operated with or without individual or independent control, col. 8, lines 1-28, where the vehicle maybe selected to operate in reverse mode along with the various steering modes and where it would have been obvious any one of the steering modes maybe set as the default reverse mode).

For claims 4, 12 and 18, Paul discloses the instructions stored in the memory are executable by the processor to cause the processor to determine, based on the input, whether operation of the vehicle in a default reverse mode is desired (as discussed above, and where any of the various reverse mode can be configured to be a default selection) and to selectively enable a front section steering system associated with the front plurality of wheels and a rear articulation section steering system associated with the rear plurality of wheels in response to that determination to permit steering of the front plurality of wheels and the rear plurality of wheels independently of one another (Col. 4, lines 7-34, col. 8, lines 1-28, where the vehicle is selectively operate in a reverse mode that enable front and/or rear section steering to be steered independently).

For claims 5, 13 and 19, Paul discloses the instructions stored in the memory are executable by the processor to cause the processor to determine, based on the input, whether operation of the vehicle in a front section steering reverse mode is desired (as discussed above) and to selectively enable the front section steering system and disable the rear articulation section steering system in response to that determination to permit steering of the front plurality of wheels only (Col. 8, lines 1-28, col. 20, lines 15-30, where the vehicle can be selectively operate in the reverse mode where the rear section steering system is selectively disabled, which permit the steering of the front plurality of wheels only).

For claims 6, 14 and 20, Paul discloses in the non-limiting teaching of the steering modes selections between the front and rear section steering where two of the steering modes can be combined (Col. 3, lines 31-47), but does not specifically disclose the instructions stored in the memory are executable by the processor to cause the processor to determine, based on the input, whether operation of the vehicle in a rear articulation section steering reverse mode is desired and to selectively disable the front section steering system and enable the rear articulation section steering system in response to that determination to permit steering of the rear plurality of wheels only. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention that since the system of Paul is configured to be selectively control either or both front and rear steering system independently or together or that at least the rear section steering system can be selectively disabled (Col. 8, lines 1-28, col. 20, lines 15-30), the front section steering system can be selectively disabled and permit the steering of the rear plurality of wheels only. Even so, Fujimoto in the same field of the art discloses the steering mode selection where the instructions stored in the memory are executable by the processor to cause the processor to determine, based on the input, whether operation of the vehicle in a rear steering reverse mode is desired and to selectively disable the front steering system and enable the rear steering system in response to that determination to permit steering of the rear plurality of wheels only (Col. 7, lines 50-68, col. 9, lines 55-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Paul and Fujimoto to control the steering system to operate in a rear articulation section steering reverse mode and selectively disable the front section steering system and enable the rear articulation section steering system in response to the determination to permit steering of the rear plurality of wheels only, to increase the mobility and selection to control the movement and travel of the vehicle in various directions.

For claim 7, Paul discloses the mode selector is configured to provide input indicative of one of a plurality of reverse modes selected by an operator in use of the vehicle (Fig. 3, col. 8, lines 1-14, where the logic block controls the steering operation modes based on the mode selections), and 
wherein the plurality of reverse modes include a default reverse mode in which steering of the front plurality of wheels and the rear plurality of wheels may be performed independently of another (Col. 4, lines 7-34, col. 8, lines 1-28, where the vehicle is selectively operate in a reverse mode that enable front and/or rear section steering to be steered independently, where the particular steering mode can be selected as the default reverse mode among the other steering mode), 
a front section steering reverse mode in which only steering of the front plurality of wheels may be performed (Col. 8, lines 1-28, col. 20, lines 15-30, where the vehicle can be selectively operate in the reverse mode where the rear section steering system is selectively disabled, which permit the steering of the front plurality of wheels only). 
Paul discloses in the non-limiting teaching of the steering modes selections between the front and rear section steering where two of the steering modes can be combined (Col. 3, lines 31-47), but does not disclose a rear articulation section steering reverse mode in which only steering of the rear plurality of wheels may be performed. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention that since the system of Paul is configured to be selectively control either or both front and rear steering system independently or together or that at least the rear section steering system can be selectively disabled (Col. 8, lines 1-28, col. 20, lines 15-30), the front section steering system can be selectively disabled and only steering of the rear plurality of wheels may be performed. Even so, Fujimoto in the same field of the art discloses the steering mode selection may include a rear steering reverse mode which only steering of rear plurality  of wheels may be performed (Col. 7, lines 50-68, col. 9, lines 55-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Paul and Fujimoto to control the steering system to operate in a rear articulation section steering reverse mode in which only steering of the rear plurality of wheels may be performed, to increase the mobility and selection to control the movement and travel of the vehicle in various directions.

For claims 8 and 15, Paul discloses the instructions stored in the memory are executable by the processor to cause the processor to determine (as discussed above), based on the input, whether operation of the vehicle in a forward mode is desired and to synchronize operation of a front section steering system associated with the front plurality of wheels and a rear articulation section steering system associated with the rear plurality of wheels in response to a determination that operation of the vehicle in a forward mode is desired (Col. 17, 22-38, col. 18, lines 17-54, where the front and rear section steering maybe operated in proportional manner by the controls).

For claims 9 and 16, Paul discloses the instructions stored in the memory are executable by the processor to cause the processor to determine whether operation of the vehicle in a default reverse mode is desired (as discussed above, and where any of the various reverse mode can be configured to be a default selection) in response to a determination that operation of the vehicle in a forward mode is not desired (where a reverse operating mode is selected) and to enable unsynchronized operation of the front section steering system and the rear articulation section steering system in response to a determination that operation of the vehicle in the default reverse mode is desired (Col. 4, lines 7-34, col. 8, lines 1-28, where the vehicle is selectively operate in a reverse mode that enable front and/or rear section steering to be steered independently).

For claim 10, Paul discloses the instructions stored in the memory are executable by the processor to cause the processor to determine whether operation of the vehicle in a default reverse mode is desired (as discussed above, and where any of the various reverse mode can be configured to be a default selection) in response to a determination that operation of the vehicle in a forward mode is not desired (where a reverse operating mode is selected) and 
to enable operation of the vehicle in a front section steering reverse mode in which only steering of the front plurality of wheels may be performed in response to a determination that operation of the vehicle in the default reverse mode is not desired (Col. 8, lines 1-28, col. 20, lines 15-30, where the vehicle can be selectively operate in the reverse mode where the rear section steering system is selectively disabled, which permit the steering of the front plurality of wheels only, when the other reverse mode that perform independent steering is not desired).
Paul discloses in the non-limiting teaching of the steering modes selections between the front and rear section steering where two of the steering modes can be combined (Col. 3, lines 31-47), but does not disclose a rear articulation section steering reverse mode in which only steering of the rear plurality of wheels may be performed. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention that since the system of Paul is configured to be selectively control either or both front and rear steering system independently or together or that at least the rear section steering system can be selectively disabled (Col. 8, lines 1-28, col. 20, lines 15-30), the front section steering system can be selectively disabled and only steering of the rear plurality of wheels may be performed. Even so, Fujimoto in the same field of the art discloses the steering mode selection may include a rear steering reverse mode which only steering of rear plurality  of wheels may be performed (Col. 7, lines 50-68, col. 9, lines 55-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Paul and Fujimoto to control the steering system to operate in a rear articulation section steering reverse mode in which only steering of the rear plurality of wheels may be performed, to increase the mobility and selection to control the movement and travel of the vehicle in various directions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2020/0359548) Benevelli et al. discloses an articulated vehicle having plurality of joint movements including a front plurality of wheels and articulated joint steerable ranges.
(US 2002/0027025) Kobayashi et al. discloses an articulated vehicle steering system having front wheel steering with a smaller range than the rear articulate steering with larger range.
(US 2008/0017436) Dower discloses a vehicle steering control system that selectively enable the steering operations of front and rear plurality of wheels in all configurations and steering modes.
(US 2007/0240928) Coltson et al. discloses a vehicle with improved mobility that enable the steering of the front and rear wheels in different configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661